DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 13, 14, 17, 18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York.
In reference to claim 1, Summerfield discloses a sighting device for a weapon, the sighting device comprising: 
a viewing window through which a user can view a target scene (figure 2, element 26 or element 62); 
an orientation sensor for generating information representative of a weapon cant angle (figure 9, element 134);  10
a processor in electrical communication with the orientation sensor, the processor having an associated memory and configured to receive the information representative of the weapon cant angle from the orientation sensor, wherein the processor is configured to calculate the weapon cant angle (figure 9, element 130; column 12, last paragraph, makes clear that the processor can be a microcomputer or microcontroller, and thus, a person of ordinary skill in the art would at once envisage that the processor can include an associated memory; paragraph 13, lines 1-10, “the processor 130 may receive and process information from…sensing devices 132, 134, 136…” where accelerometer 134 provides signals to the processor indicative of orientation); 
a display in electrical communication with the processor, wherein the display is capable of providing a visual indication of excessive weapon cant if the cant angle exceeds a preselected threshold stored in memory (figures 2 and 2A, display 60; figures 8 and 8A clearly show an indication of weapon cant at element 108; the claim does NOT positively require “a preselected threshold stored in memory,” and it is clear that the display is capable of providing a visual indication of excessive weapon cant if the cant angle exceeds a preselected threshold stored in memory, since the display is capable of displaying any weapon cant value), wherein the display includes a plurality of pixels which cooperate to define an aiming reticle (column 9, lines 18-41; column 11, lines 15-29, and paragraph bridging columns 11 and 12, “virtual reticle,” i.e., “projected reticle pattern”); and 
projection optics for projecting an image of the aiming reticle, the image of the aiming reticle viewable through the viewing window (figures 2 and 2A, projection optics 12; column 9, lines 18-41; column 11, lines 15-29, and paragraph bridging columns 11 and 12, “virtual reticle,” i.e., “projected reticle pattern”);
wherein the aiming reticle comprises a central aim point, a left element, and a right element, as claimed (figure 8 shows a reticle having all of the claimed elements; the central dot is an “illuminated dot” since all of the reticle elements are considered illuminated, said elements being projected from an illuminated display 60, as set forth above in the citations to the “virtual reticle,” i.e., “projected reticle pattern).
Thus, Summerfield discloses the claimed invention, except for wherein the processor is configured to cause a left reticle element and a right reticle element to be displayed in non-contrasting fashion when the calculated weapon cant angle is less than a preselected threshold cant angle, and to cause the left reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold cant angle to the left, and to cause the right reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold cant angle to the right, thus providing a visual indication of weapon cant if the weapon cant angle exceeds the preselected threshold cant angle.
However, York teaches that it is known to arrange (i.e., situate) cant angle displaying elements on left and right portions of a reticle, and configure the processor to calculate the weapon cant angle to cause a left reticle element and a right reticle element to be displayed in non-contrasting fashion when the calculated weapon cant angle is less than a preselected threshold cant angle, and to cause the left reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold cant angle to the left, and to cause the right reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold cant angle to the right (thus providing a visual indication of weapon cant if the weapon cant angle exceeds the preselected threshold cant angle), in order to provide an intuitive visual layout for distinctively indicating excessive cant angle left or right (i.e., the left reticle element lights up if the gun is canted too far to the left, and vice versa; figure 4, reticle display elements 210 and 220; figures 11A and 11B; paragraph 49 makes clear that the processor 240 includes firmware, i.e., instructions stored in memory, capable of individually illuminating the display elements in response to signals received from cant sensor 270; paragraph 51, 1st sentence and last sentence; paragraph 53 makes clear that the display elements indicate cant left and right; the cant sensor 270 inherently possesses a sensor resolution, i.e., a smallest amount of cant angle that the sensor can detect, wherein said sensor resolution constitutes the preselected threshold cant angle of the sensor 270).
Thus, it would have been obvious to a person of ordinary skill in the art to modify the sighting device of Summerfield to form, replace, or complement the visual layout of the cant angle display 108, of Summerfield, with left and right cant display elements projected virtually on left and right portions of the aiming reticle of Summerfield, respectively and configure the processor to calculate the weapon cant angle to cause a left reticle element and a right reticle element to be displayed in non-contrasting fashion when the calculated weapon cant angle is less than a preselected threshold cant angle, and to cause the left reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold cant angle to the left, and to cause the right reticle element to be displayed in a contrasting fashion when the calculated weapon cant angle is greater than the preselected threshold cant angle to the right, thus providing a visual indication of weapon cant if the weapon cant angle exceeds the preselected threshold cant angle, in order to provide an intuitive visual layout for distinctively indicating excessive cant angle left or right.
In reference to claim 2, Summerfield in view of York makes obvious the claimed invention (Summerfield: figures 2 and 2A, element 62 is shown to have a partially reflective screen diagonally bisecting it, as does element 64; figure 2, the left-pointing arrows illustrates how the partially reflective screen is configured as claimed).
In reference to claims 3 and 4, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 4, lines 13-31; figure 8 and column 11, lines 15-29, which make clear that the projection optics project the image of the display to be in focus with the target scene, and thus, the distance of the focal plane at which the image is perceived is approximately equal to a distance to the target scene).
In reference to claims 5 and 6, Summerfield in view of York makes obvious the claimed invention, except Summerfield fails to explicitly disclose that the distance to the focal plane in the range of about 100 feet to optical inifinity, or more specifically 300 feet to about 1000 feet. However, it would have been obvious to a person having ordinary skill in the art to form the sighting device of Summerfield with the distance to the focal plane in the range of about 100 feet to optical inifinity, or more specifically 300 feet to about 1000 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art; a person of ordinary skill in the art possesses the knowledge that such focal plane distances are common for a sighting device for a firearm.

In reference to claim 7, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 13, lines 19-20).
In reference to claim 8, Summerfield in view of York makes obvious the claimed invention, except fails to explicitly disclose that the accelerometer is analog and that the processor includes an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer.  However, the examiner takes Official Notice that it is well known in the art to utilize an analog accelerometer to sense firearm orientation and to provide an associated processor with an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer. Thus, it would have been obvious to a person of ordinary skill in the art to form the sighting device of Summerfield with an analog accelerometer and with the processor including an analog-to-digital convertor for creating a digital representation of an analog output signal from the accelerometer, so as to provide firearm orientation sensing in a manner known in the art.
In reference to claim 9, Summerfield in view of York makes obvious the claimed invention (Summerfield: column 12, lines 54-63).
In reference to claim 13 and 14, Summerfield in view of York makes obvious the claimed invention (Summerfield: figure 8 shows a reticle having all of the claimed elements; the central dot is an “illuminated dot” since all of the reticle elements are considered illuminated, said elements being projected from an illuminated display 60, as set forth above).
In reference to claim 17, Summerfield in view of York makes obvious the claimed invention, except for wherein the preselected threshold 25cant angle is selected from the group consisting of plus or minus 2 degrees from a vertical weapon orientation, plus or minus 4 degrees from the vertical weapon orientation, and plus or minus 6 degrees from the vertical weapon orientation. However, it would have been obvious to a person of ordinary skill in the art to set the preselected threshold angle at plus or minus 2 degrees from a vertical weapon orientation, plus or minus 4 degrees from the vertical weapon orientation, or plus or minus 6 degrees from the vertical weapon orientation, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
In reference to claim 18, Summerfield in view of York makes obvious the claimed invention (York, paragraph 53 makes clear a contrasting fashion in the form of a blinking fashion).
In reference to claim 29, Summerfield in view of York, as set forth above, makes obvious the claimed invention except for wherein the processor includes a program of instructions stored in said associated memory and executable by the processor to determine whether the calculated weapon cant angle exceeds the preselected threshold cant angle. However, York further teaches that it is known to provide the processor with a program of instructions stored in said associated memory and executable by the processor to determine whether the calculated weapon cant angle exceeds the preselected threshold cant angle, in order to activate indication of excessive cant angle (paragraph 49 makes clear that the processor 240 includes firmware, i.e., instructions stored in memory, capable of individually illuminating the display elements in response to signals received from cant sensor 270; paragraph 51, 1st sentence and last sentence; paragraph 53 makes clear that the display elements indicate cant left and right; the cant sensor 270 inherently possesses a sensor resolution, i.e., a smallest amount of cant angle that the sensor can detect, wherein said sensor resolution constitutes the preselected threshold cant angle of the sensor 270). Thus, it would have been obvious to one of ordinary skill in the art to provide the processor with a program of instructions stored in said associated memory and executable by the processor to determine whether the calculated weapon cant angle exceeds the preselected threshold cant angle, in order to activate indication of excessive cant angle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of of Hamilton (WO 2014/084926 A1). Summerfield in view of York makes obvious the claimed invention, including a central illuminated dot and upper, lower, right, and left reticle elements (see above reference to claim 14), but fails to disclose that the upper, lower, right, and left reticle elements are arc-shaped segments cooperating to define a segmented circle. However, Hamilton teaches that it is known to provide a reticle with upper, lower, right, and left reticle elements that are arc-shaped, in order visually amplify a central portion of the reticle (figure 5, upper-left segment may map to the upper reticle element, the upper-right segment may map to the right reticle element, and similarly for the bottom two arc segments). Thu, it would have been obvious to a person of ordinary skill in the art to provide the reticle of Summerfield in view of York with upper, lower, right, and left reticle elements in the form of arc-shaped segments cooperating to define a segmented circle, in order to visually amplify a central portion of the reticle. It is noted that the proposed modification would merely change the shape of the upper, lower, right, and left reticle elements of Summerfield in view of York.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of Roman et al. (2014/0370993). Summerfield in view of York makes obvious the claimed invention, except for wherein the reticle further comprises one or more directional indicia which are illuminated when the weapon cant angle is greater than a preselected threshold cant angle, the directional indicia 10providing a visual indication of a direction of rotation of the weapon to bring the weapon cant angle to within the preselected cant angle. However, Roman teaches that it is known to provide a cant indicating reticle with one or more directional indicia which are illuminated when the weapon cant angle is greater than a preselected threshold cant angle, the directional indicia 10providing a visual indication of a direction of rotation of the weapon to bring the weapon cant angle to within the preselected cant angle (figure 19D, elements 986a and 986b; paragraph 229), in order to provide an instructional means of displaying weapon cant (i.e., the indicators point to a user which way they need to move the weapon to bring it to level). Thus, it would have been obvious to a person of ordinary skill in the art to modify the virtual cant indicating reticle of Summerfield to display one or more directional indicia which are illuminated when the weapon cant angle is greater than a preselected threshold cant angle, the directional indicia 10providing a visual indication of a direction of rotation of the weapon to bring the weapon cant angle to within the preselected cant angle (figure 19D, elements 986a and 986b; paragraph 229), in order to provide an instructional means of displaying weapon cant.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Summerfield in view of York and further in view of Murphy et al. (7296358). Summerfield in view of York makes obvious the claimed invention, except for a second left reticle element and a second right reticle element, as claimed. It is noted that the first left reticle element and the first right reticle element, made obvious by Summerfield in view of York, act as cant indicator elements as set forth above. Further, Murphy teaches that it is known to utilize a plurality of horizontally disposed cant indicator elements, in order to indicate different angles from center, left and right (figure 10b; column 7, lines 30-47). Thus, it would have been obvious to a person of ordinary skill in the art to provide the sighting device, made obvious by Summerfield in view of York, with a second left reticle element adjacent to the first left reticle element and a second right reticle element adjacent to the first right reticle element, in order to provide a plurality of horizontally disposed cant indicator elements that act as a digital level in a manner consistent with the teachings of Murphy.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the rationale applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that claim 1 does not NOT positively require a preselected threshold stored in memory, as noted in the rejection (see above). Further, it is noted that the recitation of “a preselected threshold cant angle” (recited multiple times in the last eight lines of claim 1) does NOT require a preselected threshold cant angle stored in memory, but rather can be considered as corresponding to a resolution of the orientation sensor. An orientation sensor (cant sensor) inherently possess a preselected resolution, which corresponds to the smallest amount of angle that the sensor can detect (the threshold angle). The examiner now maps the resolution of the cant sensor of York to the “preselected threshold cant angle,” as set forth above (see rejection of claim 1). Regarding claim 20, it is noted that the first and second preselected threshold cant angles are NOT required to be stored in memory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229. The examiner can normally be reached 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641